. ,- fr!LE§ IN
    RECEIVED IN                                                             The^^m
- l^iSStS&r1*                     CAUSE NO. 06-15-00074-CV                           *D,strict
      OCT 2 3 2015                                                              OCT 2 3 2015
                                         DON A. WADE                        T
  Texarkana, Texas • •
 Debra Autreys Clerk
                                            Appellant
                                             FF
                                                                          nJ™k*na'      Texas
                                                                          ^ebra K. Autrey, Clerk
                                                 v.



                      HOUSEHOLD FINANCIAL CORPORATION III
                                             Appellee

    APPELLANT'S MOTION TO EXTEND TIME TO FILE APPELLANT'S
                                              BRIEF


   TO THE HONORABLE COURT OF APPEALS:

   Don A. Wade, Appellant, moves this Court to grant an extension of time to file

   Appellant's Brife, and respectfully states:

          1.         Appellant's Brief is due on October 21, 2015, however, Appellant has

   not had adequate time to research the records.

          2.         Appellant seeks a thirty day extension of time to file Appellant's Brief

   from the due date, which would make Appellant's Brief due on or before

   November 21, 2015.

          3.         This extension of time is necessary because Appellant requires time to

   examine the records and transcript and study the defenses.

          4.         This is the first extension of time Appellant has sought for the filing

   of his brief.
        For this reason, Don A. Wade requests that this court render an order

extending the time for filing Appellant's Brief to and including November 21,

2015.



                                                        ^X^£^
                                                 Don A. Wade



                      CERTIFICATE OF CONFERENCE

        On October 20, 2015, an attempt was made to confer with Sarah S. Robbins

attorney for Appellee, in order to confer as to the extension, but was unable to

reach Ms. Robbins.




                                                            *f£^2zJ?

                           CERTIFICATE OF SERVICE

        On October 20, 2015, a copy of the attached motion for extension of time
was sent by U. S. Postal Service to:

        Sarah S. Robbins
        Hughes Watters & Askanase, LLP
        333 Clay Street
        Houston, Texas 77002